Name: 2014/358/EU: Commission Implementing Decision of 13 June 2014 on the compliance of European standard EN 16281:2013 for consumer fitted child resistant locking devices for windows and balcony doors with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and publication of the reference of that standard in the Official Journal of the European Union Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  demography and population;  consumption
 Date Published: 2014-06-14

 14.6.2014 EN Official Journal of the European Union L 175/43 COMMISSION IMPLEMENTING DECISION of 13 June 2014 on the compliance of European standard EN 16281:2013 for consumer fitted child resistant locking devices for windows and balcony doors with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and publication of the reference of that standard in the Official Journal of the European Union (Text with EEA relevance) (2014/358/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular the first subparagraph of Article 4(2) thereof, Whereas: (1) Article 3(1) of Directive 2001/95/EC requires producers to place only safe products on the market. (2) Under the second subparagraph of Article 3(2) of Directive 2001/95/EC, a product shall be presumed safe, as far as the risks and risk categories covered by the relevant national standards are concerned, when it conforms to voluntary national standards transposing European standards, the references of which have been published by the Commission in the Official Journal of the European Union, in accordance with Article 4(2) of that Directive. (3) Pursuant to Article 4(1) of Directive 2001/95/EC, European standards are established by European standardisation organisations (ESOs) under mandates drawn up by the Commission. (4) Pursuant to Article 4(2) of Directive 2001/95/EC, the Commission is to publish the references of such standards. (5) On 7 January 2010, the Commission adopted Decision 2010/11/EU on the safety requirements to be met by European standards for consumer-mounted childproof locking devices for windows and balcony doors pursuant to Directive 2001/95/EC (2). (6) On 10 May 2010, the Commission issued mandate M/465 to the ESOs for drawing up a European standard for consumer fitted child resistant locking devices for windows and balcony doors in order to address the risk of choking due to small parts, the risk of any physical injury due to sharp edges and projecting parts and the risk of entrapment of fingers. Furthermore, the mandate requested that suitable tests be identified for the child-resistance of the locks, to ensure their structural integrity throughout the expected lifetime as well as to ensure their resistance to ageing and exposure to weather conditions. (7) The European Committee for Standardisation (CEN) adopted the European standard EN 16281:2013 for consumer fitted child resistant locking devices for windows and balcony doors in response to the Commission's mandate. (8) European standard EN 16281:2013 fulfils the mandate M/465 and complies with the general safety requirement of Directive 2001/95/EC. Its reference should accordingly be published in the Official Journal of the European Union. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee set up under Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 The European standard EN 16281:2013 Child protective products  Consumer fitted child resistant locking devices for windows and balcony doors  Safety requirements and test methods meets the general safety requirement of Directive 2001/95/EC for the risks it covers. Article 2 The reference of standard EN 16281:2013 shall be published in part C of the Official Journal of the European Union. Article 3 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 13 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 11, 15.1.2002, p. 4. (2) OJ L 4, 8.1.2010, p. 91.